                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18-CV-00238-GCM
 ARMSTRONG TRANSPORT GROUP,                       )
 INC.,                                            )
                                                  )
                Plaintiff,                        )
                                                  )
    v.                                            )
                                                  )               ORDER
 BAXTER BAILEY & ASSOCIATES,                      )
 INC. AND PG SPECIALIZED                          )
 CARRIERS, LLC.,                                  )
                                                  )
                Defendants.                       )
                                                  )

         THIS MATTER IS BEFORE THE COURT on the Motion to Schedule Telephonic

Status Conference filed August 15, 2019 (Doc. No. 17). A teleconference occurred on August 26,

2019 to address the discovery dispute discussed in that Motion. The parties are directed to proceed

as indicated by the Court on the teleconference. Should further guidance be necessary, contact the

Court by letter. If changes need to be made to the Pretrial Order and Case Management Plan (Doc.

No. 11), the parties should advise the Court.

         IT IS SO ORDERED.



                                     Signed: August 26, 2019
